 



Exhibit 10.23

FIRST AMENDMENT TO AMENDED AND
RESTATED FRANCHISEE FINANCING AGREEMENT

     This First Amendment to Amended and Restated Franchisee Financing Agreement
(“Amendment”) is made and entered into by and among Wells Fargo Foothill, Inc.,
a California corporation (“Lender”), ColorTyme, Inc., a Texas corporation
(“ColorTyme”), and Rent-A-Center East, Inc., a Delaware corporation (the “RAC”).

RECITALS

     A. Lender, ColorTyme and RAC entered into that certain Amended and Restated
Franchisee Financing Agreement dated October 1, 2003 (the “Agreement”).

     B. Lender, ColorTyme and RAC desire to amend the Agreement in accordance
with the terms of this Amendment.

AGREEMENT

     For good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:

     1. Definitions. All capitalized terms not defined herein shall be construed
to have the meaning and definition set forth in the Agreement.

     2. Amendments. (a) Section 1.4 of the Agreement is hereby amended in its
entirety to read as follows:

      “1.4 Credit Limits. When a Line of Credit is established for a Franchisee
pursuant to this Agreement, Lender shall fix a credit limit for each of the
Franchisee’s Stores of (i) two hundred fifty thousand dollars ($250,000), if
such Franchisee is not designated by ColorTyme as having prior “rent-to-own”
experience; (ii) three hundred thousand dollars ($300,000), if such Franchisee
is designated by ColorTyme as having prior “rent-to-own” experience; or
(iii) such other amount as may be agreed upon from time to time by Lender and
ColorTyme (the credit limit established for each of Franchisee’s Stores is
referred to herein as a “Credit Limit”). The amount of each Credit Limit may be
adjusted from time to time upon agreement by Lender and ColorTyme. When a Term
Loan is made to a Franchisee pursuant to this Agreement, the principal amount of
the Term Loan and the interest thereon shall not be included in or subject to a
Credit Limit.”

     (b) Section 1.5 of the Agreement is hereby amended in its entirety to read
as follows:

      “1.5 Advance Limits. The aggregate amount of credit available under each
Receivable for all of Franchisee’s Stores that have been open for business for
one (1) year or more (notwithstanding the amount of such Franchisee’s Credit
Limit(s), in the case of a Line of Credit) including the Credit Limit for such
Stores plus each Term Loan related to such Stores shall be limited to the
product of the Franchisee’s Average Monthly

1



--------------------------------------------------------------------------------



 



Revenue for all Stores that have been open for business for one (1) year or more
multiplied by five (the advance limit established for such Franchisee’s Stores
is referred to herein as the “Advance Limit”). For purposes of this Agreement, a
Franchisee’s “Average Monthly Revenue” shall mean the average monthly total
revenue of the Franchisee (excluding sales tax and excluding revenues from
Stores open for business less than one year) from the sale, lease or rental of
Inventory and other customary fees, calculated in accordance with generally
accepted accounting principles applied on a consistent basis, for the three
calendar months preceding the most recent periodic review of such Franchisee’s
Receivable. Notwithstanding anything in this section to the contrary, if the
Advance Limit established pursuant to this section for Stores that have been
open for business for one (1) year or more would otherwise be an amount that is
less than the then outstanding balance of such Receivable for such Stores (each
such Receivable is referred to herein as an “Overline Receivable”), the Advance
Limit for such Overline Receivable will be set at the then outstanding balance
thereof, and such Overline Receivable will continue to be administered as
provided herein, unless Lender and ColorTyme agree otherwise. The Advance Limit
for each Store that has not been open for business for one (1) year or more
shall be the Credit Limit for such Store plus any Term Loan(s) related to such
Store.”

     (c) Section 1.6 of the Agreement is hereby amended in its entirety to read
as follows:

      “1.6 Use of Proceeds. Lender will advance funds pursuant to a Franchisee’s
Line of Credit or Term Loan(s) only for the following purposes: (i) the
Franchisee’s acquisition of Inventory; (ii) the Franchisee’s acquisition or
conversion of a Store; (iii) the buyout of an ownership interest in the
Franchisee; and/or (iv) the Franchisee’s working capital.

          (a) Inventory. Advances to a Franchisee for inventory for a Store will
be limited to the lesser of (i) the cost of the Inventory acquired by such
Franchisee for such Store; (ii) the amount of such Franchisee’s Credit Limit for
such Store; or (iii) in the case of Stores that have been open for business for
one (1) year or more, the amount of the Franchisee’s Advance Limit for such
Stores after deducting the outstanding balance of all Term Loans to such
Franchisee relating to such Stores.

          (b) Store Acquisitions and Conversions. Advances to a Franchisee for
Store acquisitions and/or conversions (i.e., the acquisition of existing
ColorTyme Stores and/or the acquisition of other “rent-to-own” stores for
conversion to ColorTyme Stores) will be limited to the lesser of (i) in the case
of a store that has been open for business (either as a ColorTyme Store or as
another “rent-to-own” store) for one (1) year or more, the product of the
Average Monthly Revenue of the individual store multiplied by nine (9); and
(ii) the amount that, when added to the Credit Limit and other Term Loans to
such Franchisee for all Stores that have been open for business for one (1) year
or more, would cause the Debt-to-Revenue Ratio for the Franchisee for such
Stores to equal or exceed 5:1. For purposes of this paragraph, “Debt-to-Revenue
Ratio” shall mean the ratio of (x) Funded Debt to (y) the Average Monthly
Revenue of the Franchisee (calculated

2



--------------------------------------------------------------------------------



 



on an aggregate basis for all Stores owned and/or operated, including such Store
to be acquired or converted, by such Franchisee and any and all affiliates of
such Franchisee, each such Store having been open for business for one (1) year
or more); and “Funded Debt” shall mean, as of any date, the total amount of
liabilities (including the advance contemplated by this paragraph) that would be
reflected on the consolidated balance sheet of Franchisee and its parent and any
and all subsidiaries and affiliates, if any, in accordance with generally
accepted accounting principles applied on a consistent basis. All Advances for
Store acquisitions and/or conversions will be subject to the approval of
ColorTyme, but shall otherwise be at the sole discretion of Lender.

          (c) Franchisee Owner Buyouts. Advances for the buyout of an ownership
interest in a Franchisee, either by the Franchisee or by one (1) or more other
owners of interests in the Franchisee, will be limited to the amount of the
Franchisee’s Advance Limits for all of the Franchisee’s Stores that have been
open for business for one (1) year or more minus the Franchisee’s Credit Limits
for all such Stores and minus the outstanding balance of all other Term Loans to
such Franchisee and owners relating to such Stores. All Advances for Franchisee
owner buyouts will be subject to the approval of ColorTyme, but shall otherwise
be at the sole discretion of Lender.

          (d) Working Capital. Advances to a Franchisee for working capital will
be limited to the lesser of (i) the amount by which ColorTyme’s minimum working
capital requirement exceeds such Franchisee’s working capital available from
other sources; (ii) sixty thousand and no/100 dollars ($60,000.00); and
(iii) the amount of such Franchisee’s Advance Limits for all of the Franchisee’s
Stores that have been open for business for one (1) year or more, minus such
Franchisee’s Credit Limits for all such Stores and minus the outstanding balance
of all other Term Loans to such Franchisee related to such Stores. Financing for
working capital will be made available only to Franchisees designated by
ColorTyme as having prior “rent-to-own” experience and approved by ColorTyme for
such financing in connection with the opening of a Store, but shall otherwise be
at the sole discretion of Lender.”

     (d) Section 1.8 of the Agreement is hereby amended in its entirety to read
as follows:

      “1.8 Suspension of Advances. Advances to a Franchisee under any Line of
Credit for a Store of such Franchisee may, at Lender’s sole discretion, be
suspended or limited at any time that the unpaid balance of all Advances under
all Lines of Credit for such Franchisee’s Stores that have been open for
business for one (1) year or more, when added to the outstanding principal
balance of all Term Loans made to such Franchisee related to such Stores exceeds
the product of such Stores’ Average Monthly Revenue multiplied by four (4) where
(i) the ratio of cash expenses of such Stores (total annual expenses, less
depreciation directly related to the operation of such Stores that have been
open for business for one (1) year or more, calculated in accordance with
generally accepted accounting principles applied on a consistent basis) to total
revenue for such Stores (calculated in accordance with generally accepted
accounting principles applied on

3



--------------------------------------------------------------------------------



 



a consistent basis, excluding extraordinary items, based on a three (3) month
rolling average) exceeds 64%; (ii) the Franchisee fails to maintain the number
of rental contracts for all Stores that have been open for business for one
(1) year or more that are seven (7) or more days past due (calculated on a three
(3) month rolling average) at 8% or less of its total outstanding rental
contracts for such Stores; (iii) expenses of a Store that has been open for
business for less than twelve (12) months cause the ratio of actual expenses to
actual revenue to exceed the ratio of expenses to revenue reflected in the
proforma cash flow projections for that Store; (iv) payments (principal and/or
interest) under any Receivable of the Franchisee are more than fifteen (15) days
past due; (v) the idle inventory percentage for Stores that have been open for
business for one (1) year or more (the quotient of the idle inventory divided by
the total inventory, calculated on a three (3) month rolling average and based
on the idle inventory and total inventory figures reflected on the Franchisee’s
monthly royalty reports for such Stores) exceeds twenty-five percent (25%); or
(vi) in Lender’s determination, the Receivable is otherwise in default.”

     3. Effect of Amendment. Except as amended hereby, the Agreement shall
remain in full force and effect.

     4. Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE SUBSTANTIVE LAWS OF THE STATE OF CALIFORNIA.

     5. Counterparts. This Amendment may be executed in counterparts, each of
which when so executed and delivered shall be deemed to be an original and all
of which taken together shall constitute but one and the same instrument.

     IN WITNESS WHEREOF, the parties have executed this Amendment on this    
day of December, 2003.

              COLORTYME, INC.
 
       

  By:   /s/ Steven Arendt

     

--------------------------------------------------------------------------------

 

  Title:   President/CEO

     

--------------------------------------------------------------------------------

 
 
            RENT-A-CENTER EAST, INC.
 
       

  By:   /s/ Mitchell E. Fadel

     

--------------------------------------------------------------------------------

 

  Title:   President

     

--------------------------------------------------------------------------------

 

4



--------------------------------------------------------------------------------



 



              WELLS FARGO FOOTHILL, INC.
 
       

  By:   /s/ David B. Friche

     

--------------------------------------------------------------------------------

 

  Title:    Senior Vice President

     

--------------------------------------------------------------------------------

 

5



--------------------------------------------------------------------------------



 



SCHEDULE A

TO

CREDIT AND SECURITY AGREEMENT
(THE “AGREEMENT”)



A.   Credit Limit For Debtor’s Stores: The sum of the unpaid balance of all
advances made hereunder with respect to each Debtor’s store (each, a “Store”)
shall not exceed the lesser of (1) the Credit Limit for such Store established
by Secured Party from time to time and set forth in a notice from Secured Party
to Debtor, (2) the cost of the inventory acquired by Debtor for such Store with
advances hereunder and (3) if such Store has been open for business for one
(1) year or more, the amount of the Debtor’s Advance Limit (as defined below)
for all Stores that have been open for business for one (1) year or more after
deducting the outstanding balance of all advances under Lines of Credit for such
Stores plus all term loans made to Debtor by Secured Party (and its predecessors
in interest) relating to such Stores. The Credit Limit for each of Debtor’s
Stores is subject to change from time to time in accordance with the terms of
this Agreement.   B.   Limitation on Advances to Debtor. Notwithstanding the
amount of the Credit Limit for any of Debtor’s Stores, from time to time, the
sum of the unpaid balance of all advances made hereunder for all of Debtor’s
Stores that have been open for business for one (1) year or more and the
aggregate unpaid balance of all term loans and other loans heretofore, now or
hereafter made by Secured Party (and its predecessors in interest) to Debtor
relating to such Stores shall not exceed the product of the Debtor’s Average
Monthly Revenue for such Stores multiplied by five (this advance limit
established for such Stores is referred to herein as the “Advance Limit”). For
purposes of this Agreement, a Debtor’s “Average Monthly Revenue” shall mean the
average monthly total revenue of the Debtor from Stores that have been open for
business for one (1) year or more (excluding sales tax and excluding revenues
from Stores open less than one year) from the sale, lease or rental of inventory
and other customary fees, calculated in accordance with generally accepted
accounting principles applied on a consistent basis, for the three calendar
months preceding the most recent periodic review of Debtor’s financial
performance.   C.   Additional Limitation on Advances to Debtor. Without
requiring that Secured Party make any advances to Debtor at any time, Secured
Party currently intends to limit or suspend any additional advances under this
Agreement, and may decline to fund any separately documented term loans or other
loans, if the unpaid balance of all obligations owing by Debtor to Secured Party
relating to all Stores of Debtor’s that have been open for business for one
(1) year or more exceeds the product of the Debtor’s Average Monthly Revenue for
such Stores multiplied by four (4) and any of the following conditions apply:

6



--------------------------------------------------------------------------------



 



      (a) Debtor’s cash expenses for all of its Stores that have been open for
business for one (1) year or more (total annual expenses, less depreciation
directly related to the operation of such Stores that have been open for
business for one (1) year or more, calculated in accordance with generally
accepted accounting principles applied on a consistent basis) exceed 64% of
Debtor’s total revenue for such Stores (calculated in accordance with generally
accepted accounting principles applied on a consistent basis, excluding
extraordinary items, based on a three (3) month rolling average);

      (b) Debtor fails to maintain the number of rental contracts for Stores
that have been open for business for one (1) year or more that are seven (7) or
more days past due (calculated on a three (3) month rolling average) at 8% or
less of its total outstanding rental contracts for all such Stores;

      (c) expenses of a Store that has been open for business for less than
twelve (12) months cause the ratio of actual expenses to actual revenue to
exceed the ratio of expenses to revenue reflected in the proforma cash flow
projections for that Store;

      (d) any payment (principal and/or interest) of any portion of the Debtor’s
obligations to Secured Party is more than fifteen (15) days past due;

      (e) the idle inventory percentage for Stores that have been open for
business for one (1) year or more (the quotient of the idle inventory divided by
the total inventory, calculated on a three (3) month rolling average and based
on the idle inventory and total inventory figures reflected on the Debtor’s
monthly royalty reports to ColorTyme, Inc. for such Stores) exceeds twenty-five
percent (25%); or

      (f) Secured Party determines that any portion of the Obligations is in
default.

7